Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.  Claim 1 is amended; claims 5, 7-8 are cancelled; and claims 10-11 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-4, 6 and 9-11 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayano et al (US 2014/0012012 A1) in view of Mecerreyes (Applications of Ionic liquids in polymer science and technology, 2015) and Kato et al (US 2010/0035158 A1).
Regarding claim 1, Hayano et al disclose a polyether compound containing oxirane monomer units represented by formula: 
    PNG
    media_image1.png
    196
    209
    media_image1.png
    Greyscale
(abstract) which reads on the polyether compound having a cationic group in present claim 1, A+ represented a cationic group in present claim 2, and X is any counter anion in present claim 2).  See example B, wherein the epichlorohydrin having a number average molecular weight of 1050 (i.e. reads on the number average molecular weight in present claim 1) is quaternized with 1-methylimidazole (paragraph 0066-0067) which reads on the polyether compound having a cationic group includes an oxirane monomer unit, the oxirane monomer unit consisting of only an oxirane monomer unit having a cationic group in present claim 1, n is an integer of 1 or more and “m” is integer of 0 or more in present claim 2.
Hayano et al are silent with respect to composition comprising ionic liquid; amount of polyether compound with respect to 100 parts by weight of ionic liquid
Regarding ionic liquid, Hayano et al in the general disclosure teach that other components can be further incorporated into the electrolyte composition.  Examples of such components include ionic liquid (paragraph 0058).  Additionally, Mecerreyes teach that ionic conductivity of polymerized ILs was generally lowered due to considerable elevation of glass transition temperature and to reduced number of mobile ions (page 117, 2nd full paragraph).  To enhance the ion conductivity, doping PILs with ILs has been attempted.  In the right doping range, the mixture remains solid and nonflowable, yet a high conductivity is achieved.  The addition of ILs into PILs pumps in more charge carriers and also lowers Tg of the IL/PIL mixture due to the plasticizing effect.  PIL networks prepared from cross-linkable IL monomers often showed very poor ion conductivity due to its lack of both mobile cations and anions.  However, in the presence of IL doping, a relative high ion conductivity of the PIL networks in the temperature range of 25 to 1250C is observed (page 56, 1st full paragraph).  Furthermore, Kato et al teach a polymer electrolyte which comprises an ionic liquid and a block copolymer B comprising polymer block P and polymer block Q (abstract).  Examples of polymer block P and Q include polyether type polymer blocks such as polyethylene oxide and polyethylene glycol (paragraphs 0047-0048).  See reference example 7, wherein the ionic liquid includes 3-ethyl-1-methylimidazolium bis(trifluoromethylsulfonyl)imide (paragraphs 0172-0178).  It is noted that this ionic liquid has a molecular weight of 391.31 (i.e. reads on the molecular weight of ionic liquid in present claim 1.  Therefore, in light of the teachings in Mecerreyes, Kato et al and given that Hayano et al contemplate adding other additives such as an ionic liquid, it would have been obvious to one skilled in art prior to the filing of present application, to include the ionic liquid, of Kato et al, in the composition, of Hayano et al, for above mentioned advantages of increased ion conductivity.
Regarding amount of polyether compound with respect to 100 parts by weight of ionic liquid, Kato et al teach that addition amount of ionic liquid per 1 part by mass of block copolymer is preferably 5 parts by mass or less in view of the mechanical strength of the polymer electrolyte. The amount of ionic liquid per 1 part by weight of block copolymer is preferably 0.5 parts by mass or more in view of the ion conductivity of the polymer electrolyte (paragraph 0079) which overlaps with the amount of polyether compound with respect to 100 parts by weight of the ionic liquid.  Therefore, in light of the teachings in Kato et al, it would have been obvious to one skilled in art prior to the filing of present application, to include ionic compound, of Kato et al, in relation to the polyether compound, of Hayano et al, in overlapping amounts, for above mentioned advantages
Regarding claims 3 and 4, see example B, wherein the epichlorohydrin is quaternized with 1-methylimidazole and the obtained polyether is imidazolium structure-containing polyether compound (paragraph 0067-0068) which reads on cationic group in which nitrogen atom forms an onium cationic structure in present claim 3 and cationic group in which nitrogen atom in a nitrogen atom-containing aromatic heterocycle forms an onium cationic structure in present claim 4.
Regarding claim 6, see reference example 7, of Kato et al, wherein the ionic liquid includes 3-ethyl-1-methylimidazolium bis(trifluoromethylsulfonyl)imide (paragraphs 0172-0178). It is noted that this ionic liquid contains a cationic nitrogen atom as a cation.
Regarding claim 9, Hayano et al in the general disclosure teach that polyether compounds contain repeat units represented by general formula: 
    PNG
    media_image2.png
    83
    144
    media_image2.png
    Greyscale
(paragraph 0011).  Examples of repeating units represented by general formula I wherein A is an acrylic group-containing group and includes glycidyl acrylate units (paragraph 0027).  It is noted that glycidyl acrylate has a cross-linkable group.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 1/13/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764